Citation Nr: 1232415	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-47 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent beginning August 1, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1968 to March 1970, including a year in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned an initial 30 percent evaluation for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and a 70 percent beginning August 1, 2011.  

(A temporary total rating was assigned from June 15, 2011, to July 31, 2011, under the provisions of 38 U.S.C.A. § 4.29.  This period will not be addressed because a rating higher than 100 percent is not assignable.)

In his November 2009 VA Form 9, the appellant requested a hearing before the Board.  The appellant was subsequently scheduled for a Board videoconference hearing to be held on May 15, 2012.  Shortly before the hearing was to be held, the appellant cancelled his hearing request.  Therefore, the appellant's request for a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704(d).  As there are no outstanding hearing requests, the case is ready for appellate review.


FINDING OF FACT

Per contact with the Veteran's representative in September 2012, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent evaluation beginning August 1, 2011an increase in rating in a written statement dated April 23, 2012.



CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent evaluation beginning August 1, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In November 2009, the Veteran filed a substantive appeal (VA Form 9), with respect to his claim of entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent evaluation beginning August 1, 2011.  Per contact with the Veteran's representative in September 2012, in a VA Form 21-4138 dated April 23, 2012, the Veteran stated that he wanted to withdraw his appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent evaluation beginning August 1, 2011.  

The evidence of record shows that the appellant withdrew his appeal for his claim of entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent evaluation beginning August 1, 2011.  Therefore, the appeal as to the increased initial rating claim has been withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to this issue on appeal, there remain no allegations of error of fact or law for appellate consideration on the claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claim of entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent evaluation beginning August 1, 2011.  Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability for the period from May 28, 2008 to June 14, 2011, and an evaluation in excess of 70 percent evaluation beginning August 1, 2011, is dismissed.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


